 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

October 8, 2014 $361,102.78

 

MINDPIX CORPORATION

(OTC: MPIX)

 

8% Convertible Debenture

 

Due October 8, 2015

 

FOR VALUE RECEIVED, MINDPIX CORPORATION, a Nevada corporation (hereinafter
called the “Borrower” or the “Company”), hereby promises to pay to Sidney and
Gloria Lorio (the “Holder”) without demand, the sum of THREE HUNDRED SIXTY ONE
THOUSAND ONE HUNDRED TWO and 78/100 Dollars ($361,102.78), with simple interest
accruing at the rate described below, on October 8, 2015 (the “Maturity Date”).

 

WHEREAS, the Company and the Holder have previously entered into a Promissory
Note due and payable on March 16, 2015; and

 

WHEREAS, the outstanding principal amount due of the Note as of the date hereof
is $350,000 and the accrued and unpaid interest is $11,102.78; and

 

WHEREAS, the Parties have agreed replace the Promissory Note with this 8%
Convertible Debenture.

 

NOW THEREFORE, the following terms shall apply to this Note:

 

ARTICLE I

GENERAL PROVISIONS

 

1.1 Payments. The entire unpaid principal amount due under this Note (the
“Principal”) shall be due and payable on the Maturity Date. Interest on this
Note (the “Interest”) will be payable on the Maturity Date. Interest shall be
payable in cash or, at the Holder’s option, in shares of the Company’s common
stock, $.0001 par value per share (the “Common Stock”).

 

Upon any conversion in part by the Holder in accordance with Article II, the
Holder and the Borrower shall in good faith recalculate the outstanding
principal balance. Upon any full conversion by the Holder in accordance with
Article II of all of the Interest and the Principal due hereunder, all of the
Borrower’s payment obligations shall terminate. All payments in respect of the
indebtedness evidenced hereby shall be applied in the following order: to
accrued Interest, Principal, and charges and expenses owing under or in
connection with this Note.

 

If any payment of interest is paid in Common Stock, the number of shares
issuable will be determined utilizing the conversion ratio as set forth in
Article II. Notwithstanding the foregoing, the Company’s right to pay ,
including any Interest due thereunder, in shares of Common Stock upon the
Maturity Date is subject to the condition that: (i) the Common Stock is trading
on the OTC Markets (Pink Sheets), OTC Bulletin Board, American Stock Exchange or
Nasdaq; and (ii) there is an effective Registration Statement on the Maturity
Date or the shares are otherwise eligible for resale pursuant to Rule 144 and
payment thereof in full will not exceed the Maximum Conversion as defined below.

 

 

 

 

1.2 Interest. Interest shall accrue on the outstanding principal balance hereof
at an annual rate equal to eight percent (8%) from the date Principal was
advanced in connection with this Note and shall be payable annually unless
otherwise converted earlier at the election of the Holder as further described
below. Interest shall be calculated on the basis of a 360-day year and the
actual number of days elapsed, to the extent permitted by applicable law.
Interest hereunder will be paid to the Holder or its assignee in whose name this
Note is registered on the records of the Borrower regarding registration and
transfers of Notes (the “Note Register”). However, should the Company fail to
maintain current public information as defined in Rule 144 of the Securities Act
of 1933, the interest rate shall increase to 18% per annum for that period when
the Company’s filings are not up-to-date.

 

1.3 Payment Grace Period. From and after the 10th day after an Event of Default
under Section 3.1, the Interest Rate applicable to any unpaid amounts owed
hereunder shall be increased to eighteen percent (18%) per annum.

 

1.4 Conversion Privileges. The conversion privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of Default.
This Note shall be payable in full on the Maturity Date, unless previously
converted into Common Stock in accordance with Article II hereof; provided, that
if an Event of Default has occurred, the Holder may elect to extend the Maturity
Date by the amount of days of the pendency of the Event of Default.

 

1.5 Corporate Existence. So long as remains outstanding, the Company shall not
directly or indirectly consummate any merger, reorganization, restructuring,
reverse stock split, consolidation, sale of all or substantially all of the
Company’s assets or any similar transaction or related transactions (each such
transaction, a “Fundamental Change”) where the Company is not the surviving
entity unless, prior to the consummation a Fundamental Change, the Company shall
have given the Holder not less than fourteen (14) days prior written notice to
the Holder. In any such case, the Company grant the Holder the right to put this
Note to the Company up to the time of the effectiveness of the Fundamental
Change at 125% of the then outstanding Principal plus any unpaid and accrued
Interest.

 

This Note is subject to the following additional provisions:

 

ARTICLE II

CONVERSION RIGHTS AND REDEMPTION RIGHTS

 

The Holder shall have the right to convert the principal and accrued and unpaid
interest due under this Note into Shares of the Borrower’s Common Stock as set
forth below.

 

2.1 Conversion into the Borrower’s Common Stock.

 

(a) The Holder shall have the right from and after the date of the issuance of
this Note and then at any time until this Note is fully paid, to convert any
outstanding and unpaid principal portion of this Note, and accrued Interest, at
the election of the Holder (the date of giving of such notice of conversion
being a “Conversion Date”) into fully paid and non-assessable shares of Common
Stock as such stock exists on the date of issuance of this Note (such shares,
the “Conversion Shares”), or any shares of capital stock of Borrower into which
such Common Stock shall hereafter be changed or reclassified (the “Other
Securities”), at the conversion price as defined in Section 2.1(b) hereof (the
“Conversion Price”), determined as provided herein. Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is attached hereto
as Exhibit A, Borrower shall issue and deliver to the Holder within three (3)
business days from the Conversion Date (such third day being the “Delivery
Date”) that number of Conversion Shares for the portion of the Note converted in
accordance with the foregoing. At the election of the Holder, the Borrower will
deliver accrued but unpaid interest on the principal amount of the Note being
converted in the manner provided in Section 1.1 through the Conversion Date
directly to the Holder on or before the Delivery Date. The number of Conversion
Shares to be issued upon each conversion of this Note shall be determined by
dividing that portion of the principal of this Note and accrued interest to be
converted, by the Conversion Price.

 

2

 

 

(b) Subject to adjustment as provided in Section 2.1(c) hereof, the Conversion
Price per share shall be the lesser of (i) $.0002 per share or (i) 20% of the
average of the five lowest intra-day trading prices for the Company’s stock
during the previous 20 trading days.

 

(c) The Conversion Price and number and kind of shares or other securities to be
issued upon conversion determined pursuant to Section 2.1(a), shall be subject
to adjustment from time to time upon the happening of the following certain
events while this conversion right remains outstanding:

 

A. Reorganization, Consolidation, Merger, etc.; Reclassification. In case at any
time or from time to time, the Company shall, subject to Section 1.5 hereof,
effect a Fundamental Change, then, in each such case, as a condition to the
consummation of such a transaction, proper and adequate provision shall be made
by the Company whereby the Holder of this Note, on the conversion hereof as
provided in Article II, at any time after the consummation of such Fundamental
Change, shall receive, in lieu of the Conversion Shares (or Other Securities)
issuable on such conversion prior to such consummation or such effective date,
the stock and other securities and property (including cash) to which such
Holder would have been entitled upon such consummation of a Fundamental Change
if such Holder had so converted this Note, immediately prior thereto, all
subject to further adjustment thereafter as provided in Section 2.1(c)(E).

 

If the Borrower at any time shall, by reclassification or otherwise, change the
Common Stock into the same or a different number of securities of any class or
classes that may be issued or outstanding, this Note, as to the unpaid principal
portion thereof and accrued interest thereon, shall thereafter be deemed to
evidence the right to purchase an adjusted number of such securities and kind of
securities as would have been issuable as the result of such change with respect
to the Common Stock immediately prior to such reclassification or other change.

 

B. Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
prior to such dissolution, shall at its expense deliver or cause to be delivered
the stock and other securities and property (including cash, where applicable)
receivable by the Holder of this Note after the effective date of such
dissolution pursuant to this Article II to a bank or trust company (a “Trustee”)
having its principal office in New York, NY, as trustee for the Holder of the
Notes.

 

C. Continuation of Terms. Upon any Fundamental Change or transfer (and any
dissolution following any transfer) referred to in this Article II, this Note
shall continue in full force and effect and the terms hereof shall be applicable
to the Other Securities and property receivable on the conversion of this Note
after the consummation of such Fundamental Change or transfer or the effective
date of dissolution following any such transfer, as the case may be, and shall
be binding upon the issuer of any other securities, including, in the case of
any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Note as provided in Section 2.1(c)(E). In
the event this Note does not continue in full force and effect after the
consummation of the transaction described in this Article II, then only in such
event will the Company’s securities and property (including cash, where
applicable) receivable by the Holder of this Note be delivered to the Trustee as
contemplated by Section 2.1(c)(B).

 

3

 

 

D. Share Issuance. If at any time this Note is outstanding the Company shall
offer, issue or agree to issue any common stock or securities convertible into
or exercisable for shares of common stock (or modify any of the foregoing which
may be outstanding) to any person or entity at a price per share or conversion
or exercise price per share which shall be less than the then applicable
Conversion Price in respect of the Shares, without the consent of the Holders of
this Note, except with respect to Excepted Issuances, then the Company shall
issue, for each such occasion, additional shares of Common Stock to each Holder
so that the average per share purchase price of the shares of Common Stock
issued to the Holder (of only the Conversion Shares still owned by the Holder)
is equal to such other lower price per share and the Conversion Price shall
automatically be reduced to such other lower price per share. For the purposes
hereof, “Excepted Issuances” means any offer, issuance or agreement to issue any
common stock or securities convertible into or exercisable for shares of common
stock (or modify any of the foregoing which may be outstanding) in connection
with (i) full or partial consideration in connection with a strategic merger,
consolidation or purchase of substantially all of the securities or assets of
corporation or other entity, (ii) the Company’s issuance of securities in
connection with strategic license agreements and other partnering arrangements
so long as such issuances are not for the purpose of raising capital, (iii) the
Company’s issuance of Common Stock or the issuance or grants of options to
purchase Common Stock pursuant to the Company’s stock option plans and employee
stock purchase plans, (iv) the conversion of any of the Notes or notes
previously issued as long there is not a subsequent change in terms, (v) the
payment of any interest on the Notes, and (vi) as has been described in the
Reports filed with the Commission or delivered to the Holder prior to the
issuance of this Note (collectively, the “Excepted Issuances”). The delivery to
the Holder of the additional shares of Common Stock shall be not later than the
closing date of the transaction giving rise to the requirement to issue
additional shares of Common Stock. For purposes of the issuance and adjustment
described in this paragraph, the issuance of any security of the Company
carrying the right to convert such security into shares of Common Stock or of
any warrant, right or option to purchase Common Stock shall result in the
issuance of the additional shares of Common Stock upon the issuance of such
convertible security, warrant, right or option and again at any time upon any
subsequent issuances of shares of Common Stock upon exercise of such conversion
or purchase rights if such issuance is at a price lower than the Conversion
Price in effect upon such issuance. The rights of the Holder set forth in this
Section 2.1 (c)(D), are in addition to any other rights the Holder has pursuant
to this Note, any Transaction Document and any other agreement referred to or
entered into in connection herewith.

 

E. Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) subject to Section 1.5 hereof, combine its outstanding
shares of the Common Stock into a smaller number of shares of the Common Stock,
then, in each such event, the Conversion Price shall, simultaneously with the
happening of such event, be adjusted by multiplying the then Conversion Price by
a fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such event and the denominator of which shall
be the number of shares of Common Stock outstanding immediately after such
event, and the product so obtained shall thereafter be the Conversion Price then
in effect. The Conversion Price, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described herein in
this Section 2.1(c)(E). The number of Conversion Shares that the Holder of this
Note shall thereafter, on the conversion hereof as provided in Article II, be
entitled to receive shall be adjusted to a number determined by multiplying the
number of Conversion Shares that would otherwise (but for the provisions of this
Section 2.1(c)(E)) be issuable on such conversion by a fraction of which (a) the
numerator is the Conversion Price that would otherwise (but for the provisions
of this Section 2.1(c)(E)) be in effect, and (b) the denominator is the
Conversion Price in effect on the date of such conversion.

 

F. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable on the conversion
of the Notes, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of the Note and prepare a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Conversion Price and the
number of Conversion Shares to be received upon conversion of this Note, in
effect immediately prior to such adjustment or readjustment and as adjusted or
readjusted as provided in this Note. The Company will forthwith mail a copy of
each such certificate to the Holder of the Note and any transfer agent of the
Company.

 

2.2 Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof. Upon partial conversion of this
Note, a new Note containing the same date and provisions of this Note shall, at
the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Note and interest which shall not have been converted
or paid.

 

2.3 Issuance Below Par. The Parties hereto agree that Nevada Law allows for the
issuance of conversion shares under this section even if such conversion price
is less than the shares’ stated par value, and that such shares shall be issued
in response to a Conversion Request regardless of Conversion Price.

 

4

 



 

2.4 Intentionally Left Blank.

 

2.5 Conversion of Note.

 

(a) Upon the conversion of this Note or part thereof, the Company shall, at its
own cost and expense, take all necessary action, including obtaining and
delivering, an opinion of counsel to assure that the Company’s transfer agent
shall issue stock certificates in the name of Holder (or its nominee) or such
other persons as designated by Holder and in such denominations to be specified
at conversion representing the number of Conversion Shares issuable upon such
conversion. The Company warrants that no instructions other than these
instructions have been or will be given to the transfer agent of the Company’s
Common Stock and that, unless waived by the Holder, the Conversion Shares will
be free-trading, and freely transferable, and will not contain a legend
restricting the resale or transferability of the Conversion Shares provided the
Conversion Shares are being sold pursuant to an effective registration statement
covering the Conversion Shares or are otherwise exempt from registration.

 

(b) Subscriber will give notice of its decision to exercise its right to convert
this Note or part thereof by telecopying an executed and completed Notice of
Conversion (a form of which is attached as Exhibit A to the Note) to the Company
via confirmed telecopier transmission or overnight courier or otherwise pursuant
to Section 4.2 of this Note. The Subscriber will not be required to surrender
this Note until this Note has been fully converted or satisfied, with each date
on which a Notice of Conversion is telecopied to the Company in accordance with
the provisions hereof shall be deemed a Conversion Date (as defined above). The
Company will itself or cause the Company’s transfer agent to transmit the
Company’s Common Stock certificates representing the Conversion Shares issuable
upon conversion of this Note to the Subscriber via express courier for receipt
by such Subscriber on or before the Delivery Date (as defined above). In the
event the Conversion Shares are electronically transferable, then delivery of
the Conversion Shares must be made by electronic transfer provided request for
such electronic transfer has been made by the Subscriber and the Subscriber has
complied with all applicable securities laws in connection with the sale of the
Common Stock, including, without limitation, the prospectus delivery
requirements. A Note representing the balance of this Note not so converted will
be provided by the Company to the Subscriber if requested by Subscriber,
provided the Subscriber delivers the original Note to the Company.

 

(c) Nothing contained herein or in any document referred to herein or delivered
in connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company.

 

(d) Nothing contained herein or in any document referred to herein or delivered
in connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company.

 

2.6 Injunction Posting of Bond. In the event a Holder shall elect to convert a
Note or part thereof in whole or in part, the Company may not refuse conversion
based on any claim that such Holder or any one associated or affiliated with
such Holder has been engaged in any violation of law, or for any other reason,
unless an injunction from a court, on notice, restraining and or enjoining
conversion of all or part of such Note shall have been sought and obtained by
the Company and the Company has posted a surety bond for the benefit of such
Holder in the amount of 120% of the amount of the Note, which bond shall remain
in effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to such Holder to the extent Holder obtains
judgment

 

5

 

 

2.7 Optional Redemption.

 

(a) Provided that the Company has a number of authorized but unissued shares of
Common Stock sufficient for the issuance of all Conversion Shares underlying the
remaining principal amount of this Note, such Common Stock is listed or quoted
(and is not suspended from trading) on the Principal Market and such shares of
Common Stock are approved for listing on such Principal Market upon issuance if
applicable, such Common Stock is registered for resale under the Registration
Statement and the prospectus under such Registration Statement is available for
the sale of all Registrable Securities held by the Subscriber or there is an
applicable exemption from registration, such issuance would be permitted in full
without violating Section 2.3 herein or the rules or regulations of any trading
market on which such Common Stock may be listed or quoted, and both immediately
before and after giving effect thereto, no Event of Default under this Note
shall or would exist, the Borrower will have the option of prepaying the
outstanding principal amount of this Note (“Optional Redemption”), in whole or
in part, together with interest accrued thereon, by paying to the Holder a sum
of money equal to one hundred twenty-five percent (125%) of the principal amount
to be redeemed, together with accrued but unpaid interest thereon and interest
that will accrue until the actual repayment date and any and all other sums due,
accrued or payable to the Holder arising under the Note or any Transaction
Document (the “Redemption Amount”) on the day written notice of redemption (the
“Notice of Redemption”) is given to the Holder. The Notice of Redemption shall
specify the date for such Optional Redemption (the “Redemption Payment Date”),
which date shall be not less than five (5) business days after the date of the
Notice of Redemption (the “Redemption Period”). A Notice of Redemption shall not
be effective with respect to any portion of this Note for which the Holder has a
pending election to convert, or for Conversion Notices given by the Holder prior
to the Redemption Payment Date. On the Redemption Payment Date, the Redemption
Amount shall be paid in good funds to the Holder. In the event the Borrower
fails to pay the Redemption Amount on the Redemption Payment Date as set forth
herein, then (i) such Notice of Redemption will be null and void, (ii) Borrower
will have no further right to deliver another Notice of Redemption, and (iii)
Borrower’s failure may be deemed by Holder to be a non-curable Event of Default.

 

2.8 Mandatory Redemption at Subscriber’s Election. In the event the Company is
prohibited from issuing Conversion Shares, or fails to timely deliver Shares on
a Delivery Date, or upon the occurrence of any other Event of Default (as
defined in this Note) or for any reason other than pursuant to the limitations
set forth in Section 2.3 hereof, then at the Subscriber’s election, the Company
must pay to the Subscriber ten (10) business days after request by the
Subscriber, at the Subscriber’s election, a sum of money in immediately
available terms equal to the greater of (i) the product of the outstanding
principal amount of the Note designated by the Subscriber multiplied by 125%, or
(ii) the product of the number of Conversion Shares otherwise deliverable upon
conversion of an amount of Note principal and/or interest designated by the
Subscriber (with the date of giving of such designation being a “Deemed
Conversion Date”) at the then Conversion Price that would be in effect on the
Deemed Conversion Date multiplied by the average of the closing bid prices for
the Common Stock for the five consecutive trading days preceding either: (1) the
date the Company becomes obligated to pay the Mandatory Redemption Payment, or
(2) the date on which the Mandatory Redemption Payment is made in full,
whichever is greater, together with accrued but unpaid interest thereon and any
liquidated damages then payable (“Mandatory Redemption Payment”). The Mandatory
Redemption Payment must be received by the Subscriber on the same date as the
Company Shares otherwise deliverable or within ten (10) business days after
request, whichever is sooner (“Mandatory Redemption Payment Date”). Upon receipt
of the Mandatory Redemption Payment, the corresponding Note principal and
interest will be deemed paid and no longer outstanding. Liquidated damages
calculated pursuant to Section 2.5(c) hereof, that have been paid or accrued for
the twenty (20) day period prior to the actual receipt of the Mandatory
Redemption Payment by the Subscriber shall be credited against the Mandatory
Redemption Payment.

 

6

 

 

2.9 Buy-In. In addition to any other rights available to the Subscriber, but
without any duplicative recovery by the Subscriber, if the Company fails to
deliver to the Subscriber the Conversion Shares issuable upon conversion of this
Note by the Delivery Date and if after five (5) business days after the Delivery
Date the Subscriber purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by such Subscriber
of the Common Stock which the Subscriber was entitled to receive upon such
conversion (a “Buy-In”), then the Company shall pay in cash to the Subscriber
(in addition to any remedies available to or elected by the Subscriber) the
amount by which (A) the Subscriber’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (B) the
aggregate principal and/or interest amount of the Note for which such conversion
was not timely honored, together with interest thereon at a rate of 15% per
annum, accruing until such amount and any accrued interest thereon is paid in
full (which amount shall be paid as liquidated damages and not as a penalty).
For example, if the Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of $10,000 of note principal and/or interest, the Company shall be
required to pay the Subscriber $1,000, plus interest. The Subscriber shall
provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.

 

2.10 Reservation. During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock a number of shares of
Common Stock equal to 150% of the amount of Common Stock issuable upon the full
conversion of this Note. Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable. Borrower agrees
that its issuance of this Note shall constitute full authority to its officers,
agents, and transfer agents who are charged with the duty of executing and
issuing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the conversion of this Note.

 

2.11 Maximum Conversion

 

(a) Notwithstanding anything to the contrary contained herein, if the Company is
reporting issuer filing period reports with the SEC, the number of Conversion
Shares that may be acquired by the Holder upon conversion of this Note (or
otherwise in respect hereof) shall be limited to the extent necessary to ensure
that, following such conversion (or other issuance), the total number of shares
of Common Stock then beneficially owned by such Holder and its affiliates and
any other persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the 1934 Act, does not exceed
4.999% of the total number of issued and outstanding shares of Common Stock
(including for such purpose the shares of Common Stock issuable upon such
conversion). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the 1934 Act and the rules and regulations
promulgated thereunder. By written notice to the Company, a Subscriber may waive
the provisions of this Section 2.3(a) as to itself but any such waiver will not
be effective until the 61st day after delivery thereof and such waiver shall
have no effect on any other Subscriber.

 

(b) Notwithstanding anything to the contrary contained herein, the number of
Conversion Shares that may be acquired by the Holder upon conversion of this
Note (or otherwise in respect hereof) shall be limited to the extent necessary
to ensure that, following such conversion (or other issuance), the total number
of shares of Common Stock then beneficially owned by such Holder and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the 1934
Act, does not exceed 9.999% of the total number of issued and outstanding shares
of Common Stock (including for such purpose the shares of Common Stock issuable
upon such conversion). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. This provision may not be waived.

 

(c) Nowithstanding sections (a) and (b) above, if the Company is a non-reporting
issuer, the number of Conversion Shares that may be acquired by the Holder upon
conversion of this Note (or otherwise in respect hereof) shall be limited to the
extent necessary to ensure that, following such conversion (or other issuance),
the total number of shares of Common Stock then beneficially owned by such
Holder and its affiliates and any other persons whose beneficial ownership of
Common Stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the 1934 Act, does not exceed 9.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such conversion). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the 1934 Act
and the rules and regulations promulgated thereunder. This provision may not be
waived.

 

2.12 Short sales. The Holder shall not sell short the common shares of the
Company.

 

7

 

 



 

ARTICLE III

EVENTS OF DEFAULT

 

An “Event of Default,” wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal, Interest or other sum due under this Note when due.

 

3.2 Breach of Covenant. The Borrower breaches any other covenant or other term
or condition of this Note in any material respect and such breach, if subject to
cure, continues for a period of ten (10) business days after written notice to
the Borrower from the Holder.

 

3.3 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein, or in any agreement, statement or certificate given in
writing pursuant hereto or in connection therewith shall be false or misleading
in any material respect as of the date made and the Closing Date.

 

3.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.

 

3.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any of its property or other assets for
more than $1,000,000, and shall remain unvacated, unbonded or unstayed for a
period of thirty (30) days.

 

3.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within thirty (30) days of initiation.

 

3.7 Non-Payment. A default by the Borrower under any one or more obligations in
an aggregate monetary amount in excess of $200,000 for more than forty-five (45)
days after the due date.

 

3.8 Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension that lasts for five or more consecutive trading days.

 

3.9 Failure to Deliver Common Stock or Replacement Note. Borrower’s failure to
timely deliver Common Stock to the Holder pursuant to and in the time required
by this Note.

 

3.10 Failure to Maintain Current Public Information. The Company’s failure to
maintain current public information as defined in Rule 144 of the Securities Act
of 1933,

 

3.11 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without the prior written consent of the Holder.

 

3.12 Reservation Default. Failure by the Borrower to have reserve for issuance
upon conversion of the Note the amount of Common stock as set forth herein.

 

3.13 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and Holder
are parties.

 

8

 

 

3.14 Change in Control. A change in control of the Company without at least
fourteen (14) days prior written notice to Holder. A change in control shall
mean that more than 30% of the shares of common stock are consolidated in one
person or entity so that the person or entity (other than any one or more of the
Holders) may control the election of the board of directors or the passage of a
proposal that would normally require a shareholder vote without such shareholder
vote and that such person or entity was not a holder of shares of the Company at
the date of execution hereof.

 

3.15 Asset Sales. Any instance, undertaken without written consent of the
Holder, whereby the Company or any of its subsidiaries, sells, transfers, leases
or otherwise disposes (including pursuant to a merger) of substantially all of
the Company’s assets, including any asset constituting an equity interest in any
other person, except sales, transfers, leases and other dispositions of
inventory, used, obsolete or surplus equipment or other property, in each case
in the ordinary course of the Company’s business and consistent with past
practice.

 

3.16 Delisting. Delisting of the Common Stock from the Principal Market,
including the Pink Sheets or the Over-the-Counter Bulletin Board, on which the
Common Stock is then listed or quoted for trading.

 

During the time that any portion of this Note is outstanding, if any Event of
Default has occurred, the remaining principal amount of this Note, together with
interest and other amounts owing in respect hereof, to the date of acceleration
shall become, at the Holder’s election, immediately due and payable in cash,
provided however, the Holder may request (but shall have no obligation to
request) payment of such amounts in Common Stock of the Borrower. In addition to
any other remedies, the Holder shall have the right (but not the obligation) to
convert this Note at any time after (x) an Event of Default or (y) the Maturity
Date at the Conversion Price then in effect. The Holder need not provide and the
Borrower hereby waives any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such declaration may be rescinded and
annulled by Holder at any time prior to payment hereunder. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon. Upon an Event of Default, notwithstanding any other
provision of this Note or any Transaction Document, the Holder shall have no
obligation to comply with or adhere to any limitations, if any, on the
conversion of this Note or the sale of the Conversion Shares, Shares or Other
Securities.

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: 940 Lincoln Rd, Suite 315,
Miami Beach, FL 33139 and (ii) if to the Holder, to Miccadan Marketing
Consultants LLC, 8 Chamber Lane, Columbus, NJ 08022.

 

9

 

 

4.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

 

4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.

 

4.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.

 

4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Delaware. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in the state of Florida located in Palm Beach County, Florida. Both
parties and the individual signing this Agreement on behalf of the Borrower
agree to submit to the jurisdiction of such courts. The prevailing party shall
be entitled to recover from the other party its reasonable attorney’s fees and
costs.

 

4.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

 

4.8 Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS
AGREEMENT.

 

4.9 Redemption. This Note may not be redeemed or paid without the consent of the
Holder except as described in this Note.

 

4.10 Shareholder Status. The Holder shall not have rights as a shareholder of
the Borrower with respect to unconverted portions of this Note. However, the
Holder will have all the rights of a shareholder of the Borrower with respect to
the shares of Common Stock to be received by Holder after delivery by the Holder
of a Conversion Notice to the Borrower.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS]

 

10

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the _______th day of _________, 2015.

 

      MINDPIX CORPORATION               By:         Name: Victor Siegel      
Title: CEO           Acknowledged by:                 Sidney Lorio   Gloria
Lorio           By   By

 

11

 

 

Exhibit A

 

NOTICE OF CONVERSION

(To be executed by the Holder in order to Convert the Note dated October 8,
2014)

 

TO:

 

The undersigned hereby irrevocably elects to convert $_________________ of the
principal amount of the above Note into Shares of Common Stock of MINDPIX
CORPORATION (MPIX), according to the conditions stated therein, as of the
Conversion Date written below.

 

Conversion Date:               Applicable Conversion Price:              
Signature:               Name:               Address:               Amount to be
converted:   $           Amount of Note unconverted:   $           Conversion
Price per share:   $           Number of shares to be issued:              
Amount of Interest Converted:   $           Conversion Price per share:   $    
      Number of shares of to be issued:               Please issue the shares of
to:               Broker DTC Participant Code:               Account Number:    
 

 

12

 



 